Citation Nr: 0819288	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-24 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from December 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision in December 
2004.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran currently is not shown to have a diagnosis of 
PTSD or other innocently acquired psychiatric disorder due to 
any event or incident of his active service.  


CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
his active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In September 2004, prior to the December 2004 rating decision 
on appeal, the RO sent the veteran a letter advising him that 
to establish service connection the evidence must show an 
injury in service or a disease that began in or was made 
worse during military service, or an event causing an injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  The letter also asked the 
veteran to complete and return a questionnaire regarding in-
service stressors.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.  

The September 2004 letter cited above also advised the 
veteran that VA is responsible for getting relevant records 
held by any Federal agency, to include military records, 
Social Security Administration (SSA) records, and records 
from VA and other Government agencies.  

The letter advised the veteran that that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The September 2004 letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

The Board finds that the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
expressly met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran prior to the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in June 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) by a letter in April 2006.  

Further, the Board's action herein denies service connection 
for the claimed disorder, so no degree of disability or 
effective date will result from the Board's decision.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA medical providers that the 
veteran identified as having relevant records.  The veteran 
has not identified, and the file does not otherwise indicate, 
that there are any other VA or non-VA medical providers 
having additional records that should be obtained before the 
appeal is adjudicated by the Board.  

In specific regard to stressor verification, VA is obligated 
to obtain relevant records pertaining to claimant's active 
military service that are held or maintained by a government 
entity, if the claimant furnished sufficient information to 
locate those records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  

As noted in more detail hereinbelow, the veteran has not 
shown a competent diagnosis of PTSD.  The question of 
verified or verifiable service-related stressor is 
accordingly not reached.

The veteran has been advised of his entitlement to testify 
before the RO's hearing officer and/or before the Board, but 
he has not requested such a hearing.

Finally, the veteran received a VA psychiatric examination in 
May 2006 in support of his claim for service connection; the 
examination report is consistent with the clinical reports of 
two other VA psychiatrists in which the veteran is diagnosed 
with various mental disorders other than PTSD.

A medical examination is not required if the appellant has 
not presented a prima facie case for the benefit claimed.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curiam).  As discussed above, the veteran has not presented a 
prima facie case because competent examination shows that he 
does not have a diagnosis of PTSD.  

There is accordingly no purpose to be served by remanding for 
another medical examination at this time.  Remands that would 
only result in imposing additional burdens on VA, with no 
benefit flowing to the claimant, are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection specifically for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In this case, there is no competent diagnosis of PTSD, so the 
first element of service connection is not met.  

A review of the file shows that he received initial VA mental 
health treatment in January 2002; the preliminary diagnosis 
by a VA social worker was depressive disorder not otherwise 
specified (NOS) and rule out PTSD.  The veteran reported no 
direct combat exposure while in Vietnam but stated that he 
had performed guard duty and that there were some firefights 
at night.  He also reported that he felt sorry for the 
infantry "grunts" and for the Vietnamese civilians.  

In February 2002, the same VA social worker noted that the 
veteran exhibited symptoms characteristic of PTSD (difficulty 
dealing with authority, history of alcohol abuse, blue collar 
employment with history of frequent job changes, anxiety, 
isolation, depression, and difficulty interacting socially) 
but had identified no particular trauma.  The social worker's 
diagnosis was that of generalized anxiety disorder (GAD) and 
rule out PTSD.  

In June-July 2002, the VA social worker diagnosed GAD and 
sub-threshold PTSD.  

In November 2002, the veteran told the VA social worker that 
he had not been out in the bush in combat, but that there 
were incoming mortars and that soldiers whom the veteran knew 
often went out into the field and did not return alive.  The 
social worker again diagnosed GAD and sub-clinical PTSD.  

The veteran was examined by a VA psychiatrist in July 2003 
and diagnosed with depressive disorder NOS, alcohol 
dependency in remission, and obsessive-compulsive personality 
disorder.  

In September 2003 the same VA psychiatrist diagnosed mixed 
mood disorder with obsessive tendencies; during the period 
the VA social worker continued to diagnose GAD and sub-
clinical PTSD.  

In October 2003 the veteran reported to the VA social worker 
that, during his Marine Corps recruit training, there were 
three suicide attempts by other trainees.  The social worker 
continued to diagnose GAD and sub-clinical PTSD.  

In March 2004, the veteran reported to the VA social worker 
that "there were plenty of traumatic things that happened in 
the Marines" and that there were several traumatic incidents 
in Vietnam as well.  The veteran did not articulate what 
those incidents were, but in April 2004 the VA social worker 
noted a diagnosis of PTSD, which diagnosis was continued in 
the social worker's progress notes thereafter.  

In March 2005, the RO issued a rating decision denying 
service connection for an acquired psychiatric disorder other 
than PTSD.  The veteran did not appeal that decision.  

The veteran was examined by a new VA psychiatrist in December 
2005.  The veteran was unable to describe any intrusive 
memories of military service other than one incident in which 
he observed someone in basic training attempt suicide by 
cutting his wrists.  

The psychiatrist diagnosed social anxiety disorder, 
depressive disorder NOS, history of alcohol abuse in 
sustained remission, and personality disorder NOS.  The same 
psychiatrist continued the diagnosis in April 2006.  

The veteran's VA problem list as of April 2006 listed PTSD 
and GAD as diagnosed by the VA social worker and 
schizoaffective disorder, bipolar disorder, and mixed 
unspecified disorder as diagnosed by the VA psychiatrist.  

The veteran had an examination by yet another VA psychiatrist 
in May 2006.  The examiner reviewed the claims file and noted 
that the veteran had been variously diagnosed with 
schizoaffective disorder, bipolar disorder, major depression, 
GAF and "sub-clinical PTSD."  The examiner also noted that 
the veteran had served in Vietnam, where he worked in a 
warehouse and did not see combat.  The examiner noted his 
clinical observations in detail.  

The examiner diagnosed anxiety disorder NOS, chronic and 
moderate-to-severe with symptoms of social anxiety disorder; 
recurrent major depression, currently moderate and without 
psychotic features; alcohol abuse in sustained remission; 
and, avoidant personality traits.  The examiner stated an 
opinion that there is no evidence of any direct connection 
between military service and the veteran's anxiety and 
depression.  

Based on the evidence, the Board finds that the veteran has 
not been competently diagnosed as having PTSD due to any 
event or incident of his period of active service.  

Of note, the only caregiver who diagnosed PTSD was a social 
worker.  Three different VA psychiatrists have examined the 
veteran, and none of those three psychiatrists entered a 
diagnosis of PTSD.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  

Thus, where, as here, the persuasive medical evidence does 
not establish a current disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In addition to the medical evidence addressed hereinabove, 
the Board has considered the veteran's assertions in 
connection with the claim on appeal; i.e., to his assertions 
of stressful experiences during military service.  

A layperson is competent to report events during military 
service.  However, absent diagnosis of PTSD the question of 
verified or verifiable stressor is not reached.   

At this point of the case the issue turns on a medical 
question, i.e. whether the veteran has diagnosed PTSD and, if 
so, whether such disorder is attributable to an event in 
service.  Lay persons are not competent to opine as to 
medical etiology or render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

As a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative (persuasive) opinion such a matter as medical 
diagnosis.  See Bostain v. West, 11 Vet. App; 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App.492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining, however 
sincerely, on matters requiring medical knowledge).  

Hence, the veteran's accounts of stressful events during 
military service are of no bearing toward establishing the 
existence of the claimed disability.  

As there is no competent evidence of current PTSD, the 
questions of service-related stressor and medical evidence of 
nexus are not reached.  

Based on this analysis, the Board concludes that the criteria 
for service connection for an acquired psychiatric disorder, 
to include PTSD, are not met.  Accordingly, the claim must be 
denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

As the preponderance of the evidence is against this claim 
the benefit-of-the-doubt rule does not apply.  Gilbert, id; 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for claimed PTSD is denied.  




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


